         Case 1:19-cv-04327-VEC Document 118 Filed 08/03/20 Page 1 of 1




                                                          DIRECT DIAL    929.294.2536
                                                          DIRECT EMAIL gtenzer@kaplanhecker.com




                                                                        August 3, 2020

VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                        Re:   Feibleman v. The Trustees of Columbia University in the City of
                              New York, No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

Dear Judge Caproni:

        We represent Defendant The Trustees of Columbia University in the City of New York
(“Columbia”) in the above-captioned action. Pursuant to Your Honor’s Order dated June 28, 2019
(ECF 43; see also ECF 102, 117), we write on behalf of Columbia and Plaintiff (together, the
“Parties”) to submit this Joint Report on the Status and Progress of Discovery (“Joint Report”).

        Discovery in this case is ongoing. Since the Parties last submitted a joint report to Your
Honor on July 1, 2020 (ECF 112), the Parties have continued to exchange documents. At this
time, there are no discovery disputes or issues requiring the Court’s intervention.

       The Parties thank the Court for its consideration of this Joint Report.

                                                     Respectfully submitted,



                                                     Gabrielle E. Tenzer

cc: Counsel of Record
